ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that JAMES J. GALLO of JERSEY CITY, who was admitted to the bar of this State in 1978, be restored to the practice of law, and good cause appearing;
It is ORDERED that JAMES J. GALLO be restored to the practice of law, effective immediately; and it is further
ORDERED that JAMES J. GALLO is to submit a certified audit of his trust account records for calendar years 1990 and *1901991 to the Office of Attorney Ethics no later than January 21st of the year following the year audited.